Citation Nr: 0505832	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to April 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In April 2002, 
the Board decided to accept correspondence submitted 
subsequent to RO decisions as a notice of disagreement, and 
remanded the matter for the issuance of a statement of the 
case (SOC).  The SOC was issued in February 2003, and the 
veteran timely submitted a VA Form 9.  In November 2004, the 
veteran testified at a hearing at the RO before the 
undersigned.  As requested by her representative at a brief 
pre-hearing conference, the sole issue addressed was 
entitlement to service connection for a low back disorder.
 
[An earlier (January 2002) videoconference hearing on various 
other issues was held before a different Veterans Law Judge.  
As required by regulation (38 C.F.R. § 20.707), those 
additional issues will be the subject of a separate Board 
decision by the Veterans Law Judge who presided over that 
hearing.]

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Testimony the veteran provided at the November 2004 hearing 
suggests there are outstanding pertinent VA and private 
medical records.  Specifically, she advised that she was 
examined for her back at a Winston-Salem VA medical facility 
between May and July 2004.  While the claims file contains 
the reports of July 2004 examinations at the Salisbury 
Medical Center (for evaluation of her liver and determine 
whether she required aid and attendance), there are records 
of a VA examination of the veteran's low back subsequent to 
May 2003. 

The veteran also testified that she has had ongoing treatment 
(including physical therapy) for her low back problems since 
February 2004.  She identified the treatment providers as 
including an orthopedic practice in Fayetteville and 
"Kinetics" near Sanford.  She also advised that she was 
recently "in the hospital" for the arthritis (apparently of 
the low back).  Reports of all this treatment have not been 
associated with the record, and must be secured.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of examination or 
treatment she received for low back 
problems since May 2003.  The RO should 
obtain complete copies of all 
treatment/examination records (those not 
already in the claims folder) from the 
identified sources.  These should 
specifically include: (a) The report of 
an examination of the veteran's low back 
at a Winston-Salem VA facility sometime 
between May and July 2004 (b) Complete 
records of treatment she received since 
February 2004 from an orthopedic practice 
in Fayetteville and from a provider 
identified as "Kinetics" located near 
Sanford; and (c) Records of any recent 
hospitalization during which she received 
treatment for low back arthritis. 

2.  The RO should review the additional 
evidence received and, if it suggests a 
need for follow-up development (e.g., a 
VA examination to obtain a nexus 
opinion) arrange for any further 
development indicated.  Then, the RO 
should review the claim.  If it remains 
denied, the veteran and her 
representative should be provided an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.
The purpose of this remand is to assist the veteran in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be handled in an expeditious manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


